DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 13, 2021 has been entered. Claims 3, 11-13, 17, and 25-27 have been cancelled, and claims 1, 4, 15, 18, 29, and 33 have been amended. Claims 1-2, 4-10, 14-16, 18-24, 28-34 remain pending in this application. The amendments to the Specification have overcome the objections previously submitted in the Non-Final Office action mailed September 15, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujin Park on March 22, 2022. Various amendments were suggested to clarify certain limitations and ensure consistent recitation throughout the claims. Additionally, amendment of the limitation “the measured bio-information value” in claim 33 was recommended to resolve the lack of antecedent basis for the limitation. Applicant agreed with the following amendments. 
The application has been amended as follows: 
	Claim 1 has been amended as follows:
A personalized bio-information correcting apparatus comprising:
a processor configured to:
; 
obtain a personalized physiological model [that is personalized] for the user based on the [acquired] model bio-information value data; [and]
determine a personalized bio-information guideline based on the personalized physiological model; and
a communication interface configured to acquire original bio-information value data of the user,
wherein the processor is further configured to:
identify whether at least one value among the [acquired] original bio-information value data is an outlier, based on the [obtained] personalized bio-information guideline; and
based on the at least one value among the [acquired] original bio-information value data being identified to be the outlier, obtain final bio-information value data by correcting the at least one value among the [acquired] original bio-information value data, 
wherein the processor is further configured to determine, based on a bio-information value correction history, that a reliability of the personalized bio-information correcting apparatus is low based on an increased number of times of correcting the [acquired] original bio-information value data, and
wherein the processor is further configured to, based on the [obtained] reliability of the personalized bio-information correcting apparatus being less than or equal to a predetermined threshold value, update the personalized physiological model by using new model bio-information value data of the user.

In claim 6, line 5, “obtain” was replaced with --determine-- and “obtained” was deleted.
In claim 7, line 2, “obtain” was replaced with --determine--.
In claim 7, line 4, before “estimated”, “obtained” was deleted.
In claim 7, line 5, “obtained” was deleted. 
In claim 7, line 6, “obtained” was deleted.
In claim 7, line 7, “obtained” was deleted.
In claim 8, line 2, “acquired” was deleted.
In claim 8, line 3, “obtained” was deleted.
In claim 8, line 4, “acquired” was deleted.
In claim 8, line 5, “acquired” was deleted.
In claim 9, line 3, “acquired” was deleted.
In claim 9, line 4, “obtained” was deleted.
In claim 9, line 5, “acquired” was deleted.
In claim 9, line 6, “obtained” was deleted.
In claim 9, line 8, “acquired” was deleted.
In claim 9, line 9, “obtained” was deleted.
In claim 9, line 10, “acquired” was deleted.
In claim 9, line 11, “obtained” was deleted.
In claim 10, line 3, “acquired” was deleted.
In claim 10, line 4, “obtained” was deleted.
In claim 10, line 5, “acquired” was deleted.
In claim 10, line 6, “obtained” was deleted.
In claim 14, line 2, “acquired” was deleted.

Claim 15 was amended as follows: 
A personalized bio-information correcting method of a personalized bio-information correcting apparatus, the personalized bio-information correcting method comprising:
; 
obtaining a personalized physiological model [that is personalized] for the user based on the [acquired] model bio-information value data; 
determining a personalized bio-information guideline based on the personalized physiological model;
acquiring original bio-information value data of the user;
identifying whether at least one value among the [acquired] original bio-information value data is an outlier, based on the [obtained] personalized bio-information guideline; 
based on the at least one value among the [acquired] original bio-information value data being identified to be the outlier, obtaining final bio-information value data by correcting the at least one value among the [acquired] original bio-information value data;
determining, based on a bio-information value correction history, that a reliability of the personalized bio-information correcting apparatus is low based on an increased number of times of correcting the [acquired] original bio-information value data, and
based on the [obtained] reliability of the personalized bio-information correcting apparatus being less than or equal to a predetermined threshold value, updating the personalized physiological model by using new model bio-information value data of the user.

In claim 20, line 5, “obtained” was deleted.
In claim 21, line 2, before “of”, “obtaining” was replaced with --determining--, and after “comprises, “obtaining” was replaced with --determining--.
In claim 21, line 4, “obtained” was deleted.
In claim 21, line 5, before “estimated”, “obtained” was deleted.
In claim 21, line 6, “obtained” was deleted.
In claim 21, line 7, “obtained” was deleted.
In claim 22, line 2, “acquired” was deleted.
In claim 22, line 3, “acquired” was deleted.
In claim 22, line 4, “obtained” was deleted.
In claim 22, line 5, “acquired” was deleted.
In claim 22, line 6, “acquired” was deleted.
In claim 23, line 3, “acquired” was deleted.
In claim 23, line 4, “obtained” was deleted.
In claim 23, line 5, “acquired” was deleted.
In claim 23, line 6, “obtained” was deleted.
In claim 23, line 8, “acquired” was deleted.
In claim 23, line 9, “obtained” was deleted.
In claim 23, line 10, “acquired” was deleted.
In claim 23, line 11, “obtained” was deleted.
In claim 24, line 3, “acquired” was deleted.
In claim 24, line 4, “obtained” was deleted.
In claim 24, line 5, “acquired” was deleted.
In claim 24, line 6, “obtained” was deleted.
In claim 28, line 2, “acquired” was deleted.

Claim 29 was amended as follows: 
A personalized bio-information correcting apparatus comprising:
a processor configured to:
acquire model bio-information value data of a user [and]; 
personalized physiological model [that is personalized] for the user based on the [acquired] model bio-information value data; [and]
determine a personalized bio-information guideline based on the personalized physiological model; and
a bio-sensor configured to measure a bio-information value of the user,
wherein the processor is further configured to:
identify whether the measured bio-information value is an outlier, based on the [obtained] personalized bio-information guideline; and
based on the measured bio-information value being identified to be the outlier, correct the measured bio-information value, 
wherein the processor is further configured to determine, based on a bio-information value correction history, that a reliability of the personalized bio-information correcting apparatus is low based on an increased number of times of correcting the measured bio-information value, and
wherein the processor is further configured to, based on the [obtained] reliability of the personalized bio-information correcting apparatus being less than or equal to a predetermined threshold value, update the personalized physiological model by using new model bio-information value data of the user.

Claim 32, line 4, “obtained” was deleted.
Claim 32, line 5, “obtained” was deleted.
Claim 32, line 8, “obtained” was deleted.
Claim 32, line 9, “obtained” was deleted.

Claim 33 was amended as follows: 

a bio-sensor configured to measure first bio-information value data of a user; and
a processor configured to:
obtain a personalized physiological model for the user, based on the measured first bio-information value data; [and]
determine[obtain] a personalized bio-information guideline as a range from first values that are obtained by subtracting a predetermined value from each value of the [obtained] personalized physiological model to second values that are obtained by adding the predetermined value to each value of the [obtained] personalized physiological model,
wherein the bio-sensor is further configured to measure second bio-information value data of the user, [and]
wherein the processor is further configured to:
identify whether at least one value among the measured second bio-information value data is outside the [obtained] personalized bio-information guideline; and
based on the at least one value among the measured second bio-information value data being identified to be outside the [obtained] personalized bio-information guideline, correct the at least one value among the measured second bio-information value data, 
wherein the processor is further configured to determine, based on a bio-information value correction history, that a reliability of the personalized bio-information correcting apparatus is low based on an increased number of times of correcting the measured second bio-information value data, and
wherein the processor is further configured to, based on the [obtained] reliability of the personalized bio-information correcting apparatus being less than or equal to a predetermined 

Claim 34, line 4, “obtained” was deleted.
Claim 34, line 7, “obtained” was deleted.
Claim 34, line 9, “obtained” was deleted.
Claim 34, line 11, “obtained” was deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lee (US 2019/0110751 - previously cited) teaches all limitations of amended claim 1 except for the processor being configured to determine that a reliability of the personalized bio-information correcting apparatus is low based on an increased number of times of correcting the acquired original bio-information data and updating the model based on the determined reliability being less than or equal to a threshold. Lee teaches updating the model based on a frequency of outliers, not a number of times of having to correct outliers.
Ruchti (US 2003/0060692 - previously cited) teaches all limitations of amended claim 1 except for determining that a reliability is low based on an increased number of times of correcting the acquired original bio-information data and updating the model when a reliability is less than or equal to a threshold.
Hayter et al. (US 2008/0287761) teaches methods for data processing in an analyte monitoring system (Abstract, paragraph 4). Hayter et al. specifically teaches that sensor data can be monitored for adverse data such as possibly inaccurate sensor signal level, and if monitored adverse data exceeds a predetermined number of occurrences, then a notification can be generated to the user (Fig. 17, 
Randlov et al. (US 2010/0280329) teaches generating a personalized bio-information model (“the physiological model may be physiological prediction model for predicting a value of the physiological parameter after the meal intake,” paragraph 32). Randlov further teaches determining deviations for preliminary estimates made by an apparatus (“the processing means is further adapted to receive an input value indicative of a preliminary estimate of the nutrition parameter…the apparatus may output a deviation for each estimate,” paragraphs 37-38) and interpolating a predicted data point if it deviates from an actually measured level larger than a threshold (paragraph 97, 115). However, in this case, the discrepancy is determined based on measured blood glucose values that indicate if a user is estimating a correct number of carbohydrates and not based on a guideline determined from the physiological model that is used to determine outliers.
Garcia et al. (US 2014/0188402) teaches a method for determining outlier points (Fig. 6) comprising identifying a boundary or confidence interval associated with a subset of calibration data and identifying values outside the confidence interval as possible outliers (paragraphs 170, 172). However, Garcia discloses determining outliers for reference data (i.e., blood glucose data) to improve calibration of a physiological model (“as is easily appreciated, the inclusion of poor data points, such as reference glucose outliers, may influence any calibration in a negative fashion,” paragraph 158-160), and there is no teaching or suggestion for correcting outlier values and determining a reliability of the model.

Abraham et al. (US 2017/0049386) also teaches developing a personalized bio-information model based on obtained model bio-information value data (historical glucose measurements and historical bolus data is used to generate a meal detection model, Fig. 2 and associated description). A model accuracy metric is assessed based on the number of times the model correctly assesses data (paragraph 51; step 218, Fig. 2), and if a model performance metric is below a threshold, a population model may be used instead and/or new data may be collected to generate a new patient specific model (paragraph 52).
Gupta et al. (US 2019/0192768) teaches correction routines to enhance the accuracy and reliability of physiological parameter measurements (paragraph 3). Re-training of the model can be done if a threshold number of outliers or a threshold percentage of data is met, but Gupta et al. does not teach or suggest re-training based on a number of times of correcting the outlier data.
The prior art of record does not teach or suggest, in combination with all other claim elements, determining that a reliability of a personalized bio-information correcting apparatus is low based on an increased number of times of correcting acquired bio-information value data, and based on the obtained reliability being less than or equal to a predetermined threshold value, update the personalized physiological model using new model bio-information value data of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791